By the Court.
This is an action of contract to recover for steel sold and delivered by the plaintiffs to the defendant. There was evidence tending to show that the defendant gave an order to the plaintiffs for bars of steel, “bill to P. De-Christopero, 38 Glendower Street, Roslindale, Mass., ship to Burrell Street, Melrose, Mass. . . . F.O.B. Melrose”; that on receipt of notice the defendant sent an employee with a truck, who removed one bar of steel and took it to the defendant who used about one half of it; that the defendant then went to the freight station and saw the goods, but no more goods were removed and the defendant refused to receive the balance of the order. The judge found that the goods sent were in conformity with the order and were accepted by the defendant.
There was no error of law in this finding nor in the denial of the defendant’s requests for rulings. In view of the facts found, which were supported by the evidence, all those not given were rightly refused.
As a matter of interpretation of the order, it did not mean that the goods were to be delivered by the defendant at Burrell Street. It was a compliance with the terms of the order if the goods were delivered f.o.b. at the railroad station in Melrose.
The taking by the defendant of one of the bars of steel and its use by him were in law an acceptance of the entire shipment in conformity to the terms of the contract. The case is governed by National Wholesale Grocery Co. Inc. v. Mann, 251 Mass. 238, 249. See G. L. c. 106, § 37. The case at bar is distinguishable from Pratz v. E. L. Fisher & Co. Inc. 244 Mass. 6.

Order dismissing the report affirmed.